NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DANIEL LEE BATTERBEE,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-516
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Yohance Kefense McCoy of Kefense, P.A.,
Sebring, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and BADALAMENTI, JJ., Concur.